DETAILED ACTION
This final action is in response to amendment filed on March 14, 2022. In this amendment, claim 1, 5, 7, 11, 14 and 18 are amended. claims 1-20 are pending, with claims 1, 7 and 14 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to new limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments, with regards to Puttagunta, have been fully considered but they are not persuasive.
In the response, applicant argues in substance that:
The lack of teaching in Czeiger of performing any zoning operations in association with the virtual FC device 24 and virtual TCP/IP device 26 prevent the use of Puttagunta to properly reject the zoning operations recited in the amended independent claims (remarks pg. 12).
The examiner respectfully disagrees. Czeiger teaches virtual FC device 24 and virtual TCP/IP device 26 (Fig. 1). Puttagunta teaches zoning mechanism to group one or more devices (col. 2, lines 51-67). Czeiger in view of Puttagunta teaches zoning mechanism [operation] to group virtual device 24 and 26. The motivation to do so is for implementing access control of a group of devices as indicated in Puttagunta col. 2 lines 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Czeiger et al. (US 6,683,883, Date of Patent Jan. 27, 2004), in view of Yang et al. (US 2020/0293465, Pub. Date Sep. 17, 2020), in view of Liu et al. (US 2014/0359137, Pub. Date Dec. 4, 2014), in view of Puttagunta et al. (US 11,159,612, Filed Apr. 28, 2020).
As per claim 1, Czeiger discloses: 
a physical host device (Czeiger Fig. 1, host 14) that is configured to communicate using a host protocol (Czeiger col. 2 lines 53-55, iSCSI protocol within a Transmission Control Protocol/Internet Protocol (TCP/IP) network); 
a physical target device (Czeiger Fig. 1, device 34) that is configured to communicate using a target protocol that is different than host protocol (Czeiger col. 2 lines 56-57, FCP protocol within a Fibre Channel (FC) network); and 
a networking device coupled to the physical host device and the physical target device (Czeiger Fig. 1, gateway 12 coupled to host 14 and device 34), wherein the networking device is configured to: 
generate a proxy host device for the physical host device (Czeiger col. 5 lines 34-38, For each iSCSI host 14 identified, CPU 21 assigns a virtual FC address in memory 20, so forming for each respective iSCSI host 14 a virtual FC "image" 24 [proxy host device] that is "visible" to entities operating in network 32) and a proxy target device for the physical target device (Czeiger col. 5 lines 43-46, For each FCP device 34 identified, CPU 21 assigns a virtual TCP/IP address in memory 20, so forming for each respective FCP device 34 a virtual TCP/IP image 26 [proxy target device] that is "visible" to entities operating in network 16); 
convert first host protocol communications received from the physical host device to first target protocol communications and provide the first target protocol communications to the physical target device using the proxy host device (Czeiger col. 7 lines 20-30, In a first message 100, initiator 50 transmits a write command, in an iSCSI format, to virtual address 58 of target 52… The gateway converts the write command to a translated write command 102… Gateway 12 then transmits translated write command 102 to target 52); and 
convert second target protocol communications received from the physical target device to second host protocol communications and provide the second host protocol communications to the physical host device using the proxy target device (Czeiger Fig.3 and col. 7 lines 11-15, When gateway 12 receives final communication FCP RSP 90, it translates it into an iSCSI Response message 92, and sends the message to initiator 50), 
wherein the first target protocol communications and the second host protocol communications configure the physical host device to store data on the physical target device (Czeiger Fig.4 and col. 7 lines 18-22, The sequence applies when initiator 50 writes data to target 52. In a first message 100, initiator 50 transmits a write command, in an iSCSI format, to virtual address 58 of target 52) and retrieve data from the physical target device (Czeiger col. 6 lines 44-46, The sequence applies when initiator 50 reads data from target 52. In a first message 80, initiator 50 transmits a read command, in an iSCSI format, to virtual address 58 of target 52).
Czeiger does not explicitly disclose:
a physical host device that is configured to communicate using a host Non- Volatile Memory express (NVMe) over Fabrics (NVMeoF) protocol;
a physical target device that is configured to communicate using a target NVMeoF protocol that is different than host NVMeoF protocol;
wherein the networking device is configured to: 
receive, from the physical host device, a discovery command identifying the proxy target device; 
perform, in response to receiving the discovery command from the physical host device identifying the proxy target device, zoning operations to create a zone that includes the proxy host device and the proxy target device;
convert first host NVMeoF protocol communications received from the physical host device to first target NVMeoF protocol communications and provide the first target NVMeoF protocol communications to the physical target device using the proxy host device; and 
convert second target NVMeoF protocol communications received from the physical target device to second host NVMeoF protocol communications and provide the second host NVMeoF protocol communications to the physical host device using the proxy target device, 
wherein the first target NVMeoF protocol communications and the second host NVMeoF protocol communications configure the physical host device to store data on the physical target device and retrieve data from the physical target device.
Yang teaches:
a physical host device that is configured to communicate using a host Non- Volatile Memory express (NVMe) over Fabrics (NVMeoF) protocol (Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators));
a physical target device that is configured to communicate using a target NVMeoF protocol that is different than host NVMeoF protocol (Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)).
Notes: According to mapping above, Czeiger teaches converting first host protocol communications to first target protocol communications and providing the first target protocol communications to the physical target device using the proxy host device [Czeiger col. 7 lines 20-30]; converting and providing second target protocol communications to second host protocol communications and providing the second host protocol communications to the physical host device using the proxy target device [Czeiger Fig.3 and col. 7 lines 11-15]. Czeiger also teaches the first target protocol communications and the second host protocol communications configure the physical host device to store data on the physical target device and retrieve data from the physical target device [Czeiger Fig.4 and col. 7 lines 18-22, col. 6 lines 44-46]. Yang teaches a target NVMeoF protocol and host NVMeoF protocol [Yang para. [0017]].
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Czeiger with the teaching of Yang for a physical host device that is configured to communicate using a host Non-Volatile Memory express (NVMe) over Fabrics (NVMeoF) protocol; a physical target device that is configured to communicate using a target NVMeoF protocol that is different than host NVMeoF protocol; wherein the networking device is configured to: convert first host NVMeoF protocol communications received from the physical host device to first target NVMeoF protocol communications and provide the first target NVMeoF protocol communications to the physical target device using the proxy host device; and convert second target NVMeoF protocol communications received from the physical target device to second host NVMeoF protocol communications and provide the second host NVMeoF protocol communications to the physical host device using the proxy target device, wherein the first target NVMeoF protocol communications and the second host NVMeoF protocol communications configure the physical host device to store data on the physical target device and retrieve data from the physical target device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of re-using of existing network infrastructures to access to remote NVMe compatible solid state drives (Yang para. [0017, 0002]).
Czeiger-Yang does not explicitly disclose:
receive, from the physical host device, a discovery command identifying the proxy target device; 
perform, in response to receiving the discovery command from the physical host device identifying the proxy target device, zoning operations to create a zone that includes the proxy host device and the proxy target device.
Liu teaches:
receive, from the physical host device, a discovery command identifying target device (Liu Fig.8 and Para. [0147], The FCoE initiator 81 sends a Discovery Solicitation message whose destination MAC address is All-FCFMACs, to obtain the MAC address of the receiving end; Liu Para. [0149], After receiving the Discovery Solicitation message, an FCoE forwarder 82 sends a Discovery Advertisement message back as a response; Liu Para. [0153], In the MAC addresses received in step 806, a MAC is selected as a destination MAC address to perform the FLOG operation, and these MAC addresses include the EMAC address of the FCoE forwarder 82, the VMAC address of the FCoE target 82);
perform, in response to receiving the discovery command from the physical host device identifying the target device, operation (Liu Fig. 8, Log in to the target to be accessed - Establish an FCoE communication connection successfully).
Notes: Czeiger Fig. 1 and col. 5 lines 43-46 teach host device and a proxy target device. Liu Fig. 8 and Para. [0147, 0149 & 0153] teach receiving a discovery command identifying target address.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Liu for receiving, from the physical host device, a discovery command identifying the proxy target device and performing, in response to receiving the discovery command from the physical host device identifying the target device, operation.
One of ordinary skilled in the art would have been motivated because it offers the advantage of identifying a target address for establishing a communication connection (see Liu Fig. 8 and Para. [0135]).
Czeiger-Yang-Liu does not explicitly disclose:
perform zoning operations to create a zone that includes the proxy host device and the proxy target device.
Puttagunta teaches:
perform zoning operations to create a zone that includes the proxy a principal and a member (Puttagunta Col. 3 lines 7-12, a peer zoning technique may be employed to configure zones (also referred to as "peer zones"). In peer zoning, each zone may include a set of target port(s) and host port(s), where each target port and  each host port may have a "principal member" role in the zone or a "peer member" role in the zone; Puttagunta col.3 lines 50-58, peer zoning may be facilitated by a target device using an in-band zoning technique relative to the fabric … an in-band  zoning technique may be implemented by automated target-orchestrated peer zoning, which may be referred to as a target-driven peer (TDP) zoning technique).
Notes: Czeiger col. 5 lines 34-38 and col. 5 lines 43-46 teach a proxy host device and a proxy target device. Puttagunta teaches perform zoning operations to create a zone that includes the proxy a principal and a member.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Puttagunta for performing zoning operations to create a zone that includes the proxy host device and the proxy target device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of implementing access control of a group of devices (Puttagunta col.2 lines 57).

As per claim 2, Czeiger-Yang-Liu-Puttagunta discloses the system of claim 1, Yang also discloses wherein the host NVMeoF protocol is a Transmission Control Protocol (TCP)-based NVMeoF (NVMeoF(TCP)) protocol (Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)).
The same rationale as in claim 1 applies.

As per claim 3, Czeiger-Yang-Liu-Puttagunta discloses the system of claim 1, Yang also discloses wherein the target NVMeoF protocol is a Fibre Channel (FC)-based NVMeoF (NVMeoF(FC)) protocol (Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)).
The same rationale as in claim 1 applies.

As per claim 6, Czeiger-Yang-Liu-Puttagunta discloses the system of claim 1, Czeiger-Yang also discloses wherein the networking device is configured to convert the first host NVMeoF protocol communications to first target NVMeoF protocol communications by: 
converting an initialize connection request to an NVMe create association Link Service (LS) (Czeiger col. 6 lines 14-18, In a communication 64, gateway 12 sends a login command to target 52, using the parameters in communication 54 and communication 60, the login command being addressed from virtual address 56; Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)); 
converting a connect request to an NVMe connect LS (Czeiger col. 7 lines 20-30, In a first message 100, initiator 50 transmits a write command, in an iSCSI format, to virtual address 58 of target 52… The gateway converts the write command to a translated write command 102; Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)), and 
wherein the networking device is configured to convert the second target NVMeoF protocol communications to second host NVMeoF protocol communications by: 
converting an NVMe create association LS response to an initialize connection response (Czeiger col. 6 lines 23-25, In a final Login Response communication 68, the gateway sends initiator 50 a reply to communication 54, using parameters from response 66; Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)); and 
converting an NVMe connect LS response to a connect response (Czeiger Fig.3 and col. 7 lines 11-15, When gateway 12 receives final communication FCP RSP 90, it translates it into an iSCSI Response message 92, and sends the message to initiator 50j; Yang para. [0017], there are several well-known transport layer protocols (e.g., RDMA, FC, and TCP) defined and supported by NVMe-oF. Developers can implement NVMe-of target or initiator using one or more different transports according to the specification to present an NVMe subsystem to remote hosts (initiators)).
The same rationale as in claim 1 applies.

Claim 7 is a system claim reciting similar subject matter to those recited in the system claim 1, and is rejected under similar rationale. Czeiger also discloses:
a processing system (Czeiger col. 5 line 25-26, Gateway 12 comprises a central processing unit (CPU) 21); and 
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system (col.5, lines 26-27, Gateway 12 comprises a central processing unit (CPU) 21 and a memory 20). 

Claims 8-9 are system claims reciting similar subject matter to those recited in the system claim 2-3 respectively, and are rejected under similar rationale.

Claim 12 is a system claim reciting similar subject matter to those recited in the system claim 6, and is rejected under similar rationale.

Claims 14-16 is a method claims reciting similar subject matter to those recited in the system claim 1-3 respectively, and are rejected under similar rationale.

Claim 19 is a method claim reciting similar subject matter to those recited in the system claim 6, and is rejected under similar rationale.


Claims 4-5, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Czeiger et al. (US 6,683,883, Date of Patent Jan. 27, 2004) in view of Yang et al. (US 2020/0293465, Pub. Date Sep. 17, 2020), in view of Liu et al. (US 2014/0359137, Pub. Date Dec. 4, 2014), in view of Puttagunta et al. (US 11,159,612, Filed Apr. 28, 2020), further in view of Sakata et al. (US 2016/0373301, Pub. Date Dec. 22, 2016).
As per claim 4, Czeiger-Yang-Liu-Puttagunta discloses the system of claim 1, Czeiger also discloses wherein the networking device is configured to generate the proxy host device and the proxy target device by: 
generating, the target proxy device that includes a target proxy address (Czeiger col. 5 lines 43-46, For each FCP device 34 identified, CPU 21 assigns a virtual TCP/IP address in memory 20, so forming for each respective FCP device 34 a virtual TCP/IP image 26 [proxy target device] that is "visible" to entities operating in network 16); 
Czeiger does not explicitly disclose:
receiving a fabric login/name server registration communication from the physical target device; 
generating, in response to receiving the fabric login/name server registration communication, the target proxy device that includes a target proxy address; 
receiving, from the physical host device, a discover command communication that identifies the target proxy address; 
generating, in response to receiving the discover command communication, a host proxy World Wide Name (WWN) for the physical host device; 
logging the host proxy WWN into a fabric that includes the physical target device; and 
registering the host proxy WWN.
Liu teaches:
receiving a fabric login/name server registration communication from the physical target device (Liu Fig.8 and Para. [0143], The FCoE target 83 sends an FLOG message to the FCoE forwarder 82; Liu Para. [0064], FLOGI (Fabric Login, fabric login)); 
generating, in response to receiving the fabric login/name server registration communication, a target address (Liu Para. [0126], when the login operation succeeds, allocating a MAC address to the FCoE initiator 101 or the FCoE target 103); 
receiving, from the physical host device, a discover command communication that identifies the target address (Liu Fig.8 and Para. [0147], The FCoE initiator 81 sends a Discovery Solicitation message whose destination MAC address is All-FCFMACs, to obtain the MAC address of the receiving end; Liu Para. [0149], After receiving the Discovery Solicitation message, an FCoE forwarder 82 sends a Discovery Advertisement message back as a response; Para. [0153], In the MAC addresses received in step 806, a MAC is selected as a destination MAC address to perform the FLOG operation, and these MAC addresses include the EMAC address of the FCoE forwarder 82, the VMAC address of the FCoE target 82).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Liu for receiving a fabric login/name server registration communication from the physical target device;  generating, in response to receiving the fabric login/name server registration communication, the target proxy device that includes a target proxy address; and receiving, from the physical host device, a discover command communication that identifies the target proxy address.
One of ordinary skilled in the art would have been motivated because it offers the advantage of establishing a communication connection with an FCoE target (Liu Para. [0135]).
Czeiger-Liu does not explicitly disclose:
generating, in response to receiving the discover command communication, a host proxy World Wide Name (WWN) for the physical host device; 
logging the host proxy WWN into a fabric that includes the physical target device; and 
registering the host proxy WWN.
Sakata teaches:
generating, in response to receiving communication, a host World Wide Name (WWN) for server (Sakata Para. [0060], At 1704, the management server 500 receives the platform deployment request. At 1705, the management server 500 creates the server profiles for the specified servers; Sakata Para. [0067], At 05-02, the management server 500 picks up the WWNs for which the "Status" field value is "Not Assigned" from the WWN Pool Table 502-33 to each of the server SAN ports. Then, the management server 500 changes the "Status" field value from "Not Assigned" to "Assigned" for the selected WWN records); 
logging the host proxy WWN into a fabric that includes the physical target device (Sakata Para. [0070], At 05-05, the management server 500 creates and stores the server profile… into the Server Profile Table 502-35); and 
registering the host proxy WWN (Sakata Para. [0070], At 05-05, the management server 500 creates and stores the server profile… into the Server Profile Table 502-35).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Sakata for generating, in response to receiving the discover command communication, a host proxy World Wide Name (WWN) for the physical host device; logging the host proxy WWN into a fabric that includes the physical target device; and registering the host proxy WWN.
One of ordinary skilled in the art would have been motivated because it offers the advantage of deploying platform (see Sakata Para. [0059]).

As per claim 5, Czeiger-Yang-Liu-Puttagunta-Sakata discloses the system of claim 4, Czeiger- Puttagunta also discloses wherein the zoning operations include:
creating a Target Driven Zoning (TDZ) zone that includes the host proxy WWN as a principal and a target proxy WWN for the physical target device as a member (Puttagunta Col. 3 lines 7-12, a peer zoning technique may be employed to configure zones (also referred to as "peer zones"). In peer zoning, each zone may include a set of target port(s) and host port(s), where each target port and  each host port may have a "principal member" role in the zone or a "peer member" role in the zone; Puttagunta col.3 lines 50-58, peer zoning may be facilitated by a target device using an in-band zoning technique relative to the fabric … an in-band  zoning technique may be implemented by automated target-orchestrated peer zoning, which may be referred to as a target-driven peer (TDP) zoning technique; Czeiger Fig. 1, virtual FC device 24 and virtual TCP/IP device 26 are in the same gateway 12).
Similar rationale in claim 1 is applied

Claims 10-11 are system claims reciting similar subject matter to those recited in the system claims 4-5 respectively, and are rejected under similar rationale.

Claims 17-18 are method claims reciting similar subject matter to those recited in the system claims 4-5, and are rejected under similar rationale.


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czeiger et al. (US 6,683,883, Date of Patent Jan. 27, 2004), in view of Yang et al. (US 2020/0293465, Filed Mar. 23, 2020), in view of Liu et al. (US 2014/0359137, Pub. Date Dec. 4, 2014), in view of Puttagunta et al. (US 11,159,612, Filed Apr. 28, 2020), in view of Patel et al. (US 2021/0342276, Filed Apr. 30, 2020), Yoshida (US 2021/0042246, Filed Feb. 6, 2020).
As per claim 13, Czeiger-Yang-Liu-Puttagunta disclose the HIS system of claim 7, Czeiger does not explicitly disclose wherein the first target NVMeoF protocol communications and the second host NVMeoF protocol communications operate to: 
establish an administrative queue for the physical target device; 
use the administrative queue to create a plurality of Input/Output (I/O) queues for the physical target device; and 
perform read operations and write operations using the I/O queues for the physical target device.
Patel teaches:
establish an administrative queue for the physical target device (Patel Para. [0065], the admin queue is used to transfer control commends from initiator (host) to the target device, and once the admin queue is created, it is used to create I/O queues based on system specifications); 
use the administrative queue to create a plurality of Input/Output (I/O) queues for the physical target device (Patel Para. [0065], the admin queue is used to transfer control commends from initiator (host) to the target device, and once the admin queue is created, it is used to create I/O queues based on system specifications).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Patel for establishing an administrative queue for the physical target device; and using the administrative queue to create a plurality of Input/Output (I/O) queues for the physical target device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of storing I/O commands and I/O responses (see Patel Para. [0065]).
Czeiger-Patel does not explicitly disclose:
perform read operations and write operations using the I/O queues for the physical target device.
Yoshida teaches:
perform read operations and write operations using the I/O queues for the physical target device (Yoshida Para. [0051], The I/O submission queue is used for issuing a write/read request (write/read command) to the SSD 3. The I/O completion queue is used for receiving completion responses from the SSD 3 in response to the write/read requests).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the system of Czeiger with the teaching of Yoshida for performing read operations and write operations using the I/O queues for the physical target device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of improving performance related to writing and reading of data (Yoshiba Para. [0020]).

Claim 20 is a method claim reciting similar subject matter to those recited in the system claim 13, and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohtani (US 2009/0248804) Access Request Transfer System, Access Request Transfer Method, And Recording Medium Storing Access Request Transfer Program;
Busam et al. (US 2002/0087887) Device-To-Device Network;
Huang (US 2015/0378640) NVM Express Controller For Remote Access Of Memory And I/O Over Ethernet Type Networks;
Schreyer et al. (US 2010/0106836) Networked Control System and Device For A Networked Control System
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453